Citation Nr: 1139669	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-04 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for prostate cancer due to chemical exposure.

2.  Entitlement to service connection for multiple myeloma, also due to chemical exposure. 

3.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected bronchial asthma.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 until retiring in August 1992, so for more than 24 years.

This appeal to the Board of Veterans' Appeals (Board) is from March 2006 and January 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent and credible, so probative, evidence indicating the Veteran most likely was exposed to various chemicals during his more than 24 years of active duty service.

2.  There also is medical evidence indicating he developed prostate cancer and multiple myeloma approximately 13 years after retiring from the military, both of which likely were caused by his exposure to chemicals while in service. 

3.  He developed obstructive sleep apnea many years after service, which, unlike his prostate cancer and multiple myeloma, has not been linked by competent and credible evidence to his military service - including to his service-connected bronchial asthma.

4.  Medical evidence, however, indicates he is no longer capable of obtaining and maintaining substantially gainful employment because of the severity and combined effect of his service-connected disabilities, particularly his prostate cancer and multiple myeloma. 


CONCLUSIONS OF LAW

1.  Prostate cancer was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Multiple myeloma also was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Obstructive sleep apnea, however, was not incurred in or aggravated by service and is not proximately due to, the result of, or chronically aggravated by a 
service-connected disability - in particular, the bronchial asthma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 3.310 (2011). 

4.  But the criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since the Board is granting the claims for service connection for prostate cancer and multiple myeloma, as well as the claim for a TDIU, a discussion of the duties under the VCAA is not needed for these particular claims.  Even if, for the sake of argument, the Veteran has not received the required notice and assistance concerning these claims, this ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error because these claims are being granted, regardless.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law holding that VCAA notice and assistance errors are presumptively prejudicial and indicating, instead, the Veteran, as the pleading party, not VA, bears this burden of proof of establishing a notice or assistance error or failing and, moreover, that it is unduly prejudicial, meaning outcome determinative of the claim).

As for the remaining claim for service connection for obstructive sleep apnea, including as secondary to service-connected bronchial asthma, letters meeting the VCAA notice requirements were provided to the Veteran in July 2006 and January 2008.  These letters, especially in combination, informed him of the evidence required to substantiate this claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters also apprised him of the downstream disability rating and effective date elements of this claim, in compliance with Dingess.  He therefore has received all required VCAA notice concerning this claim.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This evidence includes responses to a June 2007 questionnaire in which a private physician, after reviewing the Veteran's past and current treatment records, determined that his service-connected bronchial asthma did not cause or aggravate his sleep apnea, which began many years after service.  In light of this opinion on this determinative issue of causation, a VA examination and opinion to address this same issue are not needed to adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim for service connection for obstructive sleep apnea, including as secondary to his service-connected bronchial asthma.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of this claim and the others.

II.  Service Connection for Prostate Cancer and Multiple Myeloma due to Chemical Exposure

The Veteran unfortunately was diagnosed with prostate cancer and multiple myeloma just some 13 years after retiring from the military.  He claims that both are due to various chemicals he was exposed to during his many years of service.  And for the reasons and bases set forth below, the Board finds that the evidence supports these claims, so they must be granted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disease may be service connected if shown to have been chronic in service or, if not chronic or this is legitimately questionable, by establishing continuity of symptomatology since service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Diseases later diagnosed, however remote, will be determined to have been incurred in service unless attributable to intercurrent causes or factors.  That is to say, disorders diagnosed after discharge from service still may be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including malignant tumors, are chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In determining whether service connection is warranted for a claimed disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).  In making this determination, the Board must account for evidence it finds persuasive or unpersuasive and provide reasons and bases for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The record here shows the Veteran was first diagnosed with prostate cancer and multiple myeloma in September 2005 - which, as already mentioned, was approximately 13 years after he had retired from the military in August 1992.  This several-year gap between the conclusion of his military service and the initial diagnosis of the condition(s) at issue is sometimes cited as reason for diassociating the post-service diagnosis from events that occurred during his military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  But this is but one factor in determining causation, so not the only or sole factor and, thus, not an absolute bar to granting service connection if there is competent and credible evidence establishing this required correlation between the current disability and his military service.  See again 38 C.F.R. § 3.303(d).  This is especially true when, as here, medical evidence indicates that both cancers developed as a result of exposure to various chemicals while in service.  This evidence, in combination with other competent and credible evidence indicating he most likely was exposed to chemicals in service, provides the evidence needed to grant these claims.

The Board finds the Veteran probably was exposed to various chemicals during his more than 24 years of active duty as he is alleging.  He claims that some of this exposure came from working on sewer lines for several years as a plumber, whereas other exposure occurred while spraying various chemicals for maintenance purposes around military bases.  In support of his claim, lay statements were submitted in May 2006 from three former service members who claim to have served with him and were aware of his chemical exposure in these ways.

In one statement, SMSgt A.L. (U.S Air Force Retired) indicated that he had served with the Veteran in Germany from 1970 to 1972, where they both sprayed various chemicals at base facilities, such as dormitories, family housing, dining halls, and officers' clubs.  Chemicals were also stored in the office building where they were assigned to work.  Mr. A.L. identified these chemicals as Diazinon, DDT, Chlordane, and Dursban.

In a similar statement, SMsgt, J.S. (U.S. Air Force Retired) also indicated that he, too, was stationed with the Veteran in Germany from 1970 to 1972.  Mr. J.S. indicated they had worked together in the water, sanitation, and pest control section of the Civil Engineering Squadron at Sembach Air Base, where they sprayed chemicals at base facilities and family housing, sometimes every day.  Mr. J.S. admitted that he could not recall all of the chemicals used, but that he recalled using DDT, Chlordane, Diazinon, as well as soda ashe and Chlorine for water treatment.  

C.G. (Retired MSgt.. U.S. Air Force) provided an additional statement indicating he had served with the Veteran at Seymour Johnson Air Force Based from 1976 to 1979, during which time they had worked together in the plumbing shop as plumbing technicians.  Mr. C.G. explained that they were both exposed to fumes from melting lead and solder while replacing water and sewer lines throughout base housing.  He then described the process as melting and cooking lead all day in order to pour the joints which connected the cast iron pipes.  Each house took about eight hours to complete, and since there were more than 900 units, the entire project took more than three years. 


These accounts of exposure to various chemicals in service are consistent with the Veteran's service personnel records, which confirm that he worked in several Civil Engineering Squadrons and that his duties and responsibilities included maintenance and plumbing.  The statements involving his use of various chemicals around military bases therefore are consistent with his service personnel records and the circumstances of his service.  38 U.S.C.A. § 1154(a).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.).  But, as importantly, his lay testimony concerning this also is credible since supported by the statements of his fellow soldiers attesting to these events and this exposure in connection therewith.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).

Therefore, there need only be competent and credible evidence also establishing that his prostate cancer and multiple myeloma are the results of that exposure to chemicals while in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And several clinicians have confirmed there is indeed this required correlation.

Rather than discussing all of these opinions, the Board will discuss the most probative opinions by two of the Veteran's treating physicians.  In a May 2006 letter, T.C., M.D., the Veteran's private physician, recounted the Veteran's history of multiple chemical and solvent exposures during service, including to DDT, Chlordane, Diazinoon, soda ashe, Chlorine, and Dursban.  Dr. T.C. then explained that, as chemical and solvent agents are known carcinogens, prolonged exposure to these chemicals can cause chromosome damage that may be the initiating event of cancer induction.  Dr. T.C. then opined that the Veteran's history of chemical exposure is "certainly of concern" and that it is reasonable to assume that the exposure in temporally related to the onset of one, if not two, of these cancerous processes.

In a July 2008 report, M.R., M.D., the Veteran's VA treating oncologist, indicated that, after reviewing the service treatment and other medical records in the claims file, the Veteran's chemical exposure in service more likely than not caused both prostate cancer and multiple myeloma.  

The Board finds that these medical opinions, especially in combination, are sufficient to grant the Veteran's claims for service connection for prostate cancer and multiple myeloma based on the chemical exposure in service.  Since both Drs. T.C. and M.R. have been treating the Veteran's cancer for some time, it can be assumed with reasonable certainty that both are intimately familiar with his relevant medical and other history, and they did not consider the 13-year interval between the conclusion of his service and these initial diagnoses as determinative or dispositive of the claimed cause-and-effect correlation between these conditions and the chemical exposure during his military service.  But most importantly, they discussed the underling medical rationale for their favorable opinions to account for this latency, which is where most of the probative value of an opinion is derived, not just from mere review of the claims file.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion).

For these reasons and bases, the Board finds that the evidence supports these claims for service connection for prostate cancer and multiple myeloma due to chemical exposure.  At the very least, there is sufficient evidence to make this an as likely as not proposition.  Certainly then, these claims must be granted. 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, there need only be an approximate balance of evidence for and against the claim).


III.  Service Connection for Obstructive Sleep Apnea, Including as Secondary to Service-Connected Bronchial Asthma

Service connection has been established for bronchial asthma, which is currently rated as 60-percent disabling.  The Veteran claims he developed obstructive sleep apnea as a result of his service-connected bronchial asthma, so this claim is predicated on the notion that he is entitled to secondary service connection.  See 38 C.F.R. § 3.310(a) and (b), indicating service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As will be discussed below, however, there is no basis to grant this claim under either direct or secondary theories of service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement must be considered). 

The Veteran's claim fails under a direct-incurrence theory of service connection, in part, because his service treatment records make no reference to sleep apnea, either in the way of a relevant subjective complaint (noteworthy symptom, etc.) or objective clinical finding such as a pertinent diagnosis.  In fact, the record shows that sleep apnea was first mentioned in a July 2006 report from J.P., M.D., so not until some 14 years after the Veteran had retired from the military.  See Maxson, supra.  And there additionally is no medical nexus evidence directly relating this condition to his service.  See Watson and Maggitt, both supra.  This is also consistent with his personal statements and acknowledgement that his sleep apnea did not begin until many years after service.  Consequently, even he seemingly concedes there is no basis to grant this claim on a direct-incurrence basis. 

Service connection on the alleged secondary basis generally requires:  (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus or relationship between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Unfortunately, the Veteran's claim fails under this secondary theory of service connection because no competent medical evidence indicates that his sleep apnea was caused or aggravated by his service-connected bronchial asthma.  The only medical opinion addressing this determinative issue is the response to a June 2007 Physician's Questionnaire submitted by the Veteran's representative.  In this questionnaire, Dr. K.G. notes that he had been the Veteran's primary care provider for obstructive sleep apnea and asthma for the past three years and ten months, and that he was able to review the Veteran's past and current treatment records.  But Dr. K.G. then checked "No" next to the following questions:  (1) "In your opinion, did the Veteran's service-connected bronchial asthma disorder at least as likely as not cause the current sleep apnea disorder?"; and (2) "If no [ ], in your opinion did the service connected bronchial asthma disorder at least as likely as not aggravate the current sleep apnea disorder beyond natural progression?" 

The negative answers in this questionnaire clearly provide evidence against the claim under a secondary theory of service connection, as medical evidence is generally needed to associate a claimed condition with a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  And, here, the medical evidence addressing this determinative issue of causation is clearly unfavorable.  Also, since this opinion was based on a review of the pertinent medical history and has not been contradicted by any other medical evidence in the claims file, it provides probative evidence against the Veteran's claim that his sleep apnea was either caused or aggravated by his service-connected bronchial asthma.  See Nieves-Rodriguez, 22 Vet App at 304. 

The Veteran is not competent to refute this medical opinion merely with his contrary and unsubstantiated lay testimony because the type of condition at issue, obstructive sleep apnea, is not readily amenable to mere lay diagnosis or probative comment on its etiology.  Instead, the diagnosis of it usually is predicated on the results of a comprehensive sleep study, so on empirical data that measures the quantity and quality of sleep over a given period of time.  Any potential relationship of it, then, to a service-connected disability similarly would require medical not just lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The Board thus concludes that the preponderance of the evidence is against this claim of entitlement to service connection for obstructive sleep apnea.  Since the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.  Consequently, the appeal of this claim is denied.

IV.  Entitlement to a TDIU

The Veteran claims that he is unable to work because of the severity of his service-connected disabilities.  For the reasons and bases discussed below, the Board finds that the evidence supports his claim, especially since he has just been awarded service connection for his prostate cancer and multiple myeloma by virtue of this decision.

The Veteran may be awarded a TDIU upon showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disabilities.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16.  In making this determination, consideration may be given to her level of education, special training, and previous work experience, but not to her age or impairment caused by any nonservice-connected disabilities.  Id.  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated 100 percent; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 


Even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of her disabilities, occupational background, and other related factors, an extra-schedular total rating also may be assigned on the basis of this showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 


Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18. 

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529  (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating itself is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. 


Turning back now to the facts of this particular case.  The Veteran's service-connected disabilities which have been rated are: (i) asthma, rated 60 percent; (ii) iritis, rated 10 percent; (iii) seizure disorder, rated 10 percent; (iv) gout of both heels, rated 10 percent; and (v) sinusitis and athletes foot with dry skin, each rated 0 percent (noncompensable); for a combined rating of 70 percent.  So the Veteran's service-connected disabilities satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b). 

In addition to these disabilities, the Veteran has also just been awarded service connection for prostate cancer and multiple myeloma by virtue of this decision, which have yet to be rated by the RO.  In this circumstance, the Board is generally required to defer adjudication of the TDIU claim until the RO has rated and evaluated these newly service-connected disabilities.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other).  But since the Board is granting the Veteran's TDIU claim, he is not prejudiced by this decision even the though the RO has not had the opportunity to consider the TDIU claim with these newly service-connected disabilities.  See Bernard, supra. 

In his September 2005 claim for TDIU, the Veteran indicated that he stopped working as a bus mechanic on August 17, 2005.  He also reported that he had completed four years of college and had prior training and job experience as a plumber.  His service personnel records also reflect he had worked for many years in the military as a plumber.  So it appears that the Veteran has some valuable skills and work experience, as well as four years of college. 

Nevertheless, medical evidence indicates that the Veteran is no longer able to work because of his service-connected prostate cancer and multiple myeloma, which may be at state four.  In letters dated May 2006 and July 2008, Dr. M.R., the Veteran's VA treating oncologist, stated that the Veteran "is considered totally disabled due to his cancers and currently unable to work in any capacity."  In light of Dr. M.R.'s opinion, the Board finds that the Veteran is no longer capable of securing or maintaining substantially gainful employment on account of the combined severity of his service-connected disabilities, particularly his prostate cancer and multiple myeloma.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  

For these reasons and bases, the Board finds that the Veteran meets the requirements for a TDIU.  Although the record indicates that various nonservice-connected orthopedic disabilities may impact his ability to work a substantially gainful occupation, the medical evidence also shows he is unable to work due solely to his service-connected prostate cancer and multiple myeloma.  Accordingly, a TDIU is granted.


ORDER

The claim for service connection for prostate cancer due to chemical exposure is granted.

The claim for service connection for multiple myeloma due to chemical exposure also is granted. 

However, the claim for service connection for obstructive sleep apnea, including as secondary to service-connected bronchial asthma, is denied.

But a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation. 



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


